—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Wood, J.), which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court properly refused to charge the jury that the defendant was under a duty to use special skill and care as set forth in PJI 2:15. The proper charge, and the one given by the court, was PJI 2:227, which provides that the Board of Education has "a duty to exercise the same degree of care toward the students in its custody as a reasonably prudent parent would exercise under comparable circumstances” (Sprecher v Port Washington Union Free School Dist., 166 AD2d 700; see, Lawes v Board of Educ., 16 NY2d 302).
*398The plaintiffs’ remaining contentions are unpreserved for appellate review, and, in any event, without merit. Miller, J. P., Copertino, Santucci and Goldstein, JJ., concur.